Title: To Thomas Jefferson from Charles Dick, 4 January 1781
From: Dick, Charles
To: Jefferson, Thomas



Sir
Fredg. Jany. 4th. 1781

I have just time to acquaint You That the Gentlemen of this Town and even the Ladys have very spiritedly attended at the Gunnery and assisted to make up already above 20000 Cartridges with Bullets, from which the Spotsa. [Spotsylvania] Militia and [those] of Caroline have been supplied, as also above 100 Good Guns from this Factory; As I propose to do all the good in my power in these troublesome times I shall continue to direct the Factory and keep the Workmen together if possible, which I find pretty difficult to do without Money and Provisions. I shall wait on your Excellency as soon as I hear the Offices begin to do Business, and have the Honour to be with the greatest Respect Your Excellencys Most Obedt Hbl. Servt.,

Chas Dick

